DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a displacement analysis module in claim 17 and a sample analysis module in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation(s): [0141] Each of displacement analysis module 410, image processing module 414, and wafer analysis module 416 may be implemented by one or more processors.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goren et al. (US 20130204569 A1).
Regarding claim 1. Goren discloses A computer-implemented method for generating calibration data usable for analysis of a sample ([0001], abstract, A system for generating calibration information usable for wafer inspection), the method comprising: 
identifying targets in an image frame pertaining to a scanned area of a sample (abstract, multiple targets selected in multiple scanned frames which are included in a scanned area of the wafer); 
computing displacements of the targets relative to positions thereof as given by, or derived from, reference data of the scanned area (abstract, calculate a displacement for each target out of multiple targets; a target database that includes target image and location information of each target of a group of database targets; [0010] calculate a run-time displacement for multiple database targets, based on a correlation of the respective target image to at least a portion of a scanned image of the corresponding search window); 
based at least on the computed target displacements, determining values of coordinate transformation parameters (CTPs) relating coordinates of the image frame to coordinates of the scanned area as given by, or derived from, the reference data ([0110] providing components ("coordinates") of the frame-displacement); and 
using at least the CTPs to obtain displacements of multiple segments in the image frame, thereby generating a displacement mapping of the image frame or at least a part thereof ([0136] the calibration information (which may also be referred to as "displacement map")).

Regarding claim 5. Goren discloses The method of claim 1, wherein the reference data comprise one or more of design data (abstract, the calculating based on a correlation of (ii) design data corresponding to the image), CTPs and/or displacement mappings generated from scan data of the sample obtained during a recipe setup ([0140] stored in the recipe are those targets along with the displacement maps; [0152] The information required for successful execution of such preliminary stages may be retrieved from a previously determined recipe (or recipe parameters); [0157] definitions of predefined frames (e.g. from the recipe); [0236] recipe database 234), and data obtained in a scan of another sample of the same design or comprising features of similar architecture to features within the scanned area ([0168] the second wafer area may be on the same wafer (e.g. another die, or within another die) or even on another wafer; [0169] The content of the second wafer area would usually be similar to some or all of the content of the initially scanned area; [0172] the defect detection of many similar wafers may utilize calibration information (and target database) which was generated following a single determining of the frame-displacements (e.g. in a single instance of stage 560)).

Regarding claim 6. Goren discloses The method of claim 1, wherein prior to the computing the displacements of the targets, the reference data is calibrated based on up-to-date system coordinates, which were generated taking into account previously obtained scan data ([0013] a frame run-time displacement determined for a previous wafer area of the series; [0126] determining a frame displacement for a first scanned frame which was previously scanned may be carried out before the target-displacement values have been determined for targets of a second scanned framed scanned later than the first scanned frame).

Regarding claim 7. Goren discloses The method of claim 1, wherein at least some of the segments have a size of a pixel ([0133] The units used may be those of the scanned image--e.g. pixels).

Regarding claim 8. Goren discloses The method of claim 1, wherein the sample is a patterned wafer ([0001], abstract, A system for generating calibration information usable for wafer inspection).

Regarding claim 9. Goren discloses The method of claim 8, wherein the scanned area is positioned along a slice extending through a first die of the wafer, and wherein the method further comprises repetition thereof with respect to other scanned areas of the first die, which are positioned along the slice ([0052], figure 15A and figure 15B).

Regarding claim 10. Goren discloses The method of claim 9, wherein the CTPs of at least one of the scanned area and the other scanned areas are determined taking into account one or more previously determined CTPs of previously scanned areas along the slice ([0205] the defect detection in a given die in a slice of the wafer may be based on displacement and/or calibration calculations which were used for previously processed dies of the same slice in that wafer).

Regarding claim 11. Goren discloses The method of claim 9, further comprising an initial operation which comprises optimizing (i) a height of image frames, pertaining to the scanned areas, respectively, along the slice ([0068] an inspection of size of inspection area; [0074] While the frames 130 may be of identical shape and size, this is not necessarily so. Dividing the scanned area 120 into frames 130 of varying sizes may be beneficial), and (ii) a choice of the CTPs, such as to attain a required accuracy at a maximum, or substantially maximum, throughput ([0068] an inspection of resolution of inspection area; [0099] other resolutions and color spaces may be implemented; [0138] images of different size, resolution, color depth or location may be saved, for some or all of the database targets; [0276] the generation of the displacements may be based on comparing scanning imaged data to high resolution reference image data).

Regarding claim 12. Goren discloses The method of claim 9, further comprising generating displacement mappings of additional images frames respectively pertaining to additional scanned areas along the slice, which are positioned in additional dies along a die-column comprising the first die, wherein displacement mappings of a first group of the additional image frames are directly generated based at least on computed displacements of targets therein relative to corresponding positions of the targets as given by reference data (abstract, calculate a displacement for each target out of multiple targets; a target database that includes target image and location information of each target of a group of database targets; [0010] calculate a run-time displacement for multiple database targets, based on a correlation of the respective target image to at least a portion of a scanned image of the corresponding search window; figure 15A and figure 15B); and 
wherein displacement mappings of a second group of image frames are generated based at least on computed displacements of targets therein relative to calibrated positions of corresponding targets in corresponding image frames, which pertain to scanned areas in a respective previously scanned die in the die-column ([0013] a frame run-time displacement determined for a previous wafer area of the series; [0126] determining a frame displacement for a first scanned frame which was previously scanned may be carried out before the target-displacement values have been determined for targets of a second scanned framed scanned later than the first scanned frame; [0205] the defect detection in a given die in a slice of the wafer may be based on displacement and/or calibration calculations which were used for previously processed dies of the same slice in that wafer).

Regarding claim 13. Goren discloses The method of claim 12, wherein the previously scanned die is a last scanned die ([0052], figure 15A and figure 15B).

Regarding claim 14. Goren discloses The method of claim 12, repeated slice-by-slice, thereby generating calibration data for one or more die-columns of the wafer ([0318] scanning of some or all of the areas of a wafer may be executed in elongated slices, substantially parallel to each other, which are scanned serially, usually in alternating scanning direction. A slice may include portions of multiple dies, and possibly from all of the dies in a column of dies in the wafer, e.g. as illustrated in FIG. 15A).

Regarding claim 16. Goren discloses The method of claim 1, further comprising scanning the sample and generating the calibration data in runtime as the sample is being scanned ([0159] real time implementation of either the first or the second methods may be desired; figures 3-8; [0184] calculating a run-time displacement).

Regarding claim 17. The same analysis has been stated in claim 1. 

Regarding claim 18. The same analysis has been stated in claim 1. 
Furthermore, Goren discloses A sample analysis system (figure 2A system 200) comprising: scanning equipment comprising an imager and configured to scan a region of a sample ([0071] The scanning of the wafer 100 may be implemented by any scanning, imaging and/or detecting apparatus, Such an apparatus (denoted "sensor 230") may be part of system 200); and 
a processing and memory circuitry comprising the computerized system of claim 17 ([0070] Each of displacement analysis module 210 and subsequent processing module 220 (and possibly also image processing module 250, correlator 260 and defect detection module 270) may be implemented by one or more hardware processors; [0267] a machine-readable memory tangibly embodying a program of instructions executable by the machine for executing the method of the invention) and a sample analysis module configured to detect potential defects in one or more areas of the region taking into account displacement mappings of the one or more areas generated by the displacement analysis module of the computerized system ([0070] defect detection module 270).

Regarding claim 19. Goren discloses The sample analysis system of claim 18, wherein the imager comprises an optical-based imager ([0071] such an apparatus may be an optical inspection system), and wherein, optionally, the imager comprises a large field-of-view scanning tool, and/or wherein the imager comprises a scanning electron microscope ([0071] such an apparatus may be a scanning electron microscope).

Regarding claim 20. The same analysis has been stated in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Goren et al. (US 20130204569 A1) in view of PANDHARIPANDE et al. (US 20160327629 A1).
Regarding claim 2. PANDHARIPANDE discloses CTPs comprise at least three independent parameters ([0050], [0055] the mapping may comprise a shift of coordinates (i.e. a translation), a rotation of coordinates, or a linear combination of these).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Goren and PANDHARIPANDE, to comprise at least three independent parameters in the CTPs, in order to generate calibration data more accurately.

Regarding claim 3. Goren discloses The method of claim 2, wherein each of the independent parameters characterizes a respective correlation which persists across the image frame ([0110] providing components ("coordinates") of the frame-displacement).
PANDHARIPANDE discloses the parameters have at least three ([0050], [0055] the mapping may comprise a shift of coordinates (i.e. a translation), a rotation of coordinates, or a linear combination of these).
The same motivation has been stated in claim 2.

Regarding claim 4. PANDHARIPANDE discloses The method of claim 2, wherein the CTPs comprise one or more of parameters characterizing global shifts, linear scaling, fixed-angle skewing, and rotations ([0055] performing one or more shifts, rotations, reflections, scaling operations, or shear type operations (skewing of the axes), or any more complex operation(s), or any linear or non-linear combination of these).
The same motivation has been stated in claim 2.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goren et al. (US 20130204569 A1) in view of WARNAAR et al. (US 20200133140 A1).
Regarding claim 15. WARNAAR discloses a displacement mapping of an image frame is interpolated or extrapolated based on, or also taking into account, calibration data of image frames pertaining to scanned areas near a scanned area, which pertains to the image frame ([0216] interpolate between the calibration information obtained at the two time points and/or to extrapolate beyond one or both of the time points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Goren and WARNAAR, to interpolate or extrapolate between the calibration information when needed, in order to generate calibration data more accurately.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488